FILED
                               NOT FOR PUBLICATION                         NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                               FOR THE NINTH CIRCUIT



 JOSE ROSAS VILLA; ANA BERTHA                      No. 06-75724
 BAUTISTA ROSAS CEJA,
                                                   Agency Nos. A075-769-195
               Petitioners,                                    A095-190-390

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Rosas Villa and Ana Bertha Bautista Rosas Ceja, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen based on ineffective

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and de novo claims

of due process violations, including claims of ineffective assistance of counsel in

immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

       We agree with the BIA’s conclusion in its November 20, 2006, order that

petitioners failed to present evidence that establishes prejudice, and thus their claim

of ineffective assistance of counsel fails. See id. at 794 (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice).

       PETITION FOR REVIEW DENIED.




RB/Research                                2                                    06-75724